Citation Nr: 1711619	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-00 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for peripheral neuropathy, right lower extremity, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial disability rating for peripheral neuropathy, left lower extremity, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1963 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral lower extremity neuropathy and assigned a 10 percent disability rating for the left lower extremity and a 10 percent disability rating for the right lower extremity.  

In February 2015, the Board issued a decision denying initial evaluations in excess of the 10 percent disability ratings then assigned for peripheral neuropathy of the left and right lower extremity.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2015 Order, the Court vacated the February 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  In December 2015, the Board issued a decision increasing the evaluations for peripheral neuropathy of the left and right lower extremity from 10 percent to 20 percent each.  In a July 2016 Order, the Court vacated the portion of the Board's December 2015 decision denying evaluations in excess of 20 percent for peripheral neuropathy of each lower extremity.  

The Board subsequently remanded the case for further development in November 2016.  It has since been returned to the Board for appellate review.

  
FINDING OF FACT

In March 2017, the Veteran's representative submitted a motion to dismiss the appeals seeking higher evaluations for bilateral lower extremity neuropathy. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2016).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In December 2016, the Veteran cancelled a scheduled appointment for a Compensation and Pension examination pertaining to his claim seeking higher initial evaluations for service-connected peripheral neuropathy of the bilateral lower extremities, stating that he did not wish to reschedule because he felt the issues had been resolved.  In March 2017, the Veteran was contacted by telephone to discuss his appeal and he verified that he was satisfied with the partial increased ratings that had been granted.  Later in March 2017, the Veteran's representative submitted a Motion to Dismiss Appeal, requesting that the Board dismiss the appeal seeking increased evaluations for the bilateral lower extremity neuropathy issues. 

The Board therefore finds that the Veteran intentionally withdrew his appeals seeking increased initial disability ratings for service-connected peripheral neuropathy of the bilateral lower extremities.  The request was in writing, was signed by the Veteran's authorized representative, included the Veteran's VA file number, and was received by the Board prior to the issuance of a final decision on this matter.  The withdrawal was thus made in the form and manner required by 38 C.F.R. § 20.204.  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal; accordingly, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  The Board, therefore, does not have jurisdiction over the appeal of these claims, and the appeals must be dismissed.


ORDER

The appeals of the claims seeking increased initial disability ratings for service-connected peripheral neuropathy of the left and right lower extremity are dismissed.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


